 8:20-cv-00209-RGK-PRSE Doc # 11 Filed: 06/16/20 Page 1 of 5 - Page ID # 103




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

RODRIGO A. ORTEGA,

                    Petitioner,                             8:20CV209

       vs.
                                                MEMORANDUM AND ORDER
SCOTT R. FRAKES,

                    Respondent.


      This matter is before the court on preliminary review of Petitioner Rodrigo A.
Ortega’s Petition for Writ of Habeas Corpus (Filing No. 1) brought pursuant to 28
U.S.C. § 2254. The purpose of this review is to determine whether Petitioner’s
claims, when liberally construed, are potentially cognizable in federal court.
Condensed and summarized for clarity, Petitioner’s claim is:

      Claim One: Ineffective assistance of trial counsel (who apparently was
                 also appellant counsel) for failing to preserve defendant’s
                 fourth amendment claims for appellate review.

        The court determines that this claim, when liberally construed, is potentially
cognizable in federal court. However, the court cautions Petitioner that no
determination has been made regarding the merits of this claim or any defenses to it
or whether there are procedural bars that will prevent Petitioner from obtaining the
relief sought.

       Petitioner has also filed a Motion to Appoint Counsel. (Filing No. 6.) “[T]here
is neither a constitutional nor statutory right to counsel in habeas proceedings;
instead, [appointment] is committed to the discretion of the trial court.” McCall v.
Benson, 114 F.3d 754, 756 (8th Cir. 1997). As a general rule, counsel will not be
appointed unless the case is unusually complex or Petitioner’s ability to investigate
and articulate the claims is unusually impaired or an evidentiary hearing is required.
See, e.g., Morris v. Dormire, 217 F.3d 556, 558-59 (8th Cir. 2000), cert. denied, 531
 8:20-cv-00209-RGK-PRSE Doc # 11 Filed: 06/16/20 Page 2 of 5 - Page ID # 104




U.S. 984 (2000); Hoggard v. Purkett, 29 F.3d 469, 471 (8th Cir. 1994). See also
Rule 8(c) of the Rules Governing Section 2254 Cases in the United States District
Courts (requiring appointment of counsel if an evidentiary hearing is warranted).
The court has carefully reviewed the record and finds there is no need for the
appointment of counsel at this time.

      IT IS THEREFORE ORDERED that:

      1.     Upon initial review of the habeas corpus petition (Filing No. 1), the
court preliminarily determines that Petitioner’s claims, as they are set forth in this
Memorandum and Order, are potentially cognizable in federal court.

       2.    By July 31, 2020, Respondent must file a motion for summary
judgment or state court records in support of an answer. The clerk of the court is
directed to set a pro se case management deadline in this case using the following
text: July 31, 2020: deadline for Respondent to file state court records in support of
answer or motion for summary judgment.

      3.    If Respondent elects to file a motion for summary judgment, the
following procedures must be followed by Respondent and Petitioner:

             A.    The motion for summary judgment must be accompanied by a
                   separate brief, submitted at the time the motion is filed.

             B.    The motion for summary judgment must be supported by any
                   state court records that are necessary to support the motion.
                   Those records must be contained in a separate filing entitled:
                   “Designation of State Court Records in Support of Motion for
                   Summary Judgment.”

             C.    Copies of the motion for summary judgment, the designation,
                   including state court records, and Respondent’s brief must be
                   served on Petitioner except that Respondent is only required to
                   provide Petitioner with a copy of the specific pages of the record
                   that are cited in Respondent’s motion and brief. In the event that
                                          2
 8:20-cv-00209-RGK-PRSE Doc # 11 Filed: 06/16/20 Page 3 of 5 - Page ID # 105




                  the designation of state court records is deemed insufficient by
                  Petitioner or Petitioner needs additional records from the
                  designation, Petitioner may file a motion with the court
                  requesting additional documents. Such motion must set forth the
                  documents requested and the reasons the documents are relevant
                  to the cognizable claims.

            D.    No later than 30 days following the filing of the motion for
                  summary judgment, Petitioner must file and serve a brief in
                  opposition to the motion for summary judgment. Petitioner may
                  not submit other documents unless directed to do so by the court.

            E.    No later than 30 days after Petitioner’s brief is filed, Respondent
                  must file and serve a reply brief. In the event that Respondent
                  elects not to file a reply brief, he should inform the court by filing
                  a notice stating that he will not file a reply brief and that the
                  motion is therefore fully submitted for decision.

            F.    If the motion for summary judgment is denied, Respondent must
                  file an answer, a designation and a brief that complies with terms
                  of this order. (See the following paragraph.) The documents must
                  be filed no later than 30 days after the denial of the motion for
                  summary judgment. Respondent is warned that failure to file
                  an answer, a designation and a brief in a timely fashion may
                  result in the imposition of sanctions, including Petitioner’s
                  release.

       4.   If Respondent elects to file an answer, the following procedures must
be followed by Respondent and Petitioner:

            A.    By July 31, 2020, Respondent must file all state court records
                  that are relevant to the cognizable claims. See, e.g., Rule 5(c)-(d)
                  of the Rules Governing Section 2254 Cases in the United States
                  District Courts. Those records must be contained in a separate

                                         3
8:20-cv-00209-RGK-PRSE Doc # 11 Filed: 06/16/20 Page 4 of 5 - Page ID # 106




                filing entitled: “Designation of State Court Records in Support
                of Answer.”

          B.    No later than 30 days after the relevant state court records are
                filed, Respondent must file an answer. The answer must be
                accompanied by a separate brief, submitted at the time the
                answer is filed. Both the answer and the brief must address all
                matters germane to the case including, but not limited to, the
                merits of Petitioner’s allegations that have survived initial
                review, and whether any claim is barred by a failure to exhaust
                state remedies, a procedural bar, non-retroactivity, a statute of
                limitations, or because the petition is an unauthorized second or
                successive petition. See, e.g., Rules 5(b) and 9 of the Rules
                Governing Section 2254 Cases in the United States District
                Courts.

          C.    Copies of the answer, the designation, and Respondent’s brief
                must be served on Petitioner at the time they are filed with the
                court except that Respondent is only required to provide
                Petitioner with a copy of the specific pages of the designated
                record that are cited in Respondent’s answer and brief. In the
                event that the designation of state court records is deemed
                insufficient by Petitioner or Petitioner needs additional records
                from the designation, Petitioner may file a motion with the court
                requesting additional documents. Such motion must set forth the
                documents requested and the reasons the documents are relevant
                to the cognizable claims.

          D.    No later than 30 days after Respondent’s brief is filed, Petitioner
                must file and serve a brief in response. Petitioner must not submit
                any other documents unless directed to do so by the court.

          E.    No later than 30 days after Petitioner’s brief is filed, Respondent
                must file and serve a reply brief. In the event that Respondent

                                      4
 8:20-cv-00209-RGK-PRSE Doc # 11 Filed: 06/16/20 Page 5 of 5 - Page ID # 107




                   elects not to file a reply brief, he should inform the court by filing
                   a notice stating that he will not file a reply brief and that the
                   merits of the petition are therefore fully submitted for decision.

            F.     The clerk of the court is directed to set a pro se case management
                   deadline in this case using the following text: August 31, 2020:
                   check for Respondent’s answer and separate brief.

       5.    No discovery shall be undertaken without leave of the court. See Rule
6 of the Rules Governing Section 2254 Cases in the United States District Courts.

      6.     Petitioner’s Motion to Appoint Counsel (Filing No. 6) is denied without
prejudice to reassertion.

      Dated this 16th day of June, 2020.

                                               BY THE COURT:



                                               Richard G. Kopf
                                               Senior United States District Judge




                                           5
